27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James M. JOHNSON;  Patricia A. Johnson, Appellants,v.Richard E. GANDRUD;  Pope County State Bank, Appellees.
No. 93-3718MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1994.Filed:  June 23, 1994.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
James M. Johnson and Patricia A. Johnson appeal the district court's grant of summary judgment to Richard E. Gandrud and Pope County State Bank on res judicata grounds.  Having reviewed the record and the parties' briefs, we conclude the Johnsons are not entitled to relief.  In addition to the district court's res judicata determination, we also believe the Johnsons' claims are compulsory counterclaims under Minnesota law and are barred because the claims were not raised in an underlying state foreclosure action between the parties.  An extended discussion of the contentions raised by the Johnsons in this appeal will serve no useful purpose.  We thus affirm the district court.  See 8th Cir.  R. 47B.